NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             NOV 20 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

TRAVELERS PROPERTY CASUALTY                      No. 13-55161
COMPANY OF AMERICA, a
Connecticut corporation,                         D.C. No. 2:12-cv-07198-DSF-JC

              Plaintiff - Appellee,
                                                 ORDER*
  v.

KB HOME COASTAL, INC., a California
corporation; KB HOME NORTH BAY,
INC., a California corporation; KB HOME
CENTRAL VALLEY, INC., a California
corporation; KB HOME SACRAMENTO,
INC., a California corporation,

              Defendants - Appellants.


                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                      Argued and Submitted October 8, 2014
                              Pasadena, California

Before: TALLMAN, BEA, and OWENS, Circuit Judges.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      Defendants-Appellants’ motion to voluntarily dismiss the above-captioned

appeal is GRANTED. Costs are awarded to the Plaintiff-Appellee.

      IT IS SO ORDERED.




                                       2
                                                                               FILED
                                                                               NOV 20 2014
Travelers Property Casualty Company v. KB Home Coastal, Inc., No. 13-55161
                                                                          MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS
TALLMAN, Circuit Judge, dissenting from the order granting dismissal.

      For the reasons stated in Plaintiff-Appellee’s opposition to the motion to

dismiss, I respectfully dissent from the order granting the opposed dismissal. As the

parties are engaged in numerous ongoing district court proceedings and, given the

nature of the parties’ businesses, will likely face again the issues raised on appeal, the

panel should provide a ruling that gives direction to the district courts. In addition,

as this appeal has been pending for almost two years, Defendants-Appellants’ motion

has been made at the eleventh hour for no other reason than a fear of losing its appeal

after having heard the tenor of panel questioning at oral argument. Granting dismissal

at this late stage further encourages improper gamesmanship by parties. That

Defendants-Appellants would rather withdraw the appeal than face a potential loss

reinforces the conclusion that this issue is likely to reappear. One can only conclude

that Defendants-Appellants are motivated purely by a fear that the Ninth Circuit will

issue controlling authority that will negatively impact future litigation.